 

Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

by and between

SUMITOMO MITSUI BANKING CORPORATION

and

ARES MANAGEMENT CORPORATION

March 27, 2020

 



 



 

TABLE OF CONTENTS

 



    Page       Article I   Definitions   1.1 Definitions 2 1.2 Other Defined
Terms 6       Article II   Purchase and Sale of the Securities   2.1 Closing 7  
    Article III   Representations and Warranties of the Company   3.1
Organization and Power 7 3.2 Authorization 8 3.3 The Shares 8 3.4 Capitalization
8 3.5 No Conflict 9 3.6 Consents 9 3.7 SEC Documents; Financial Statements 9 3.8
Disclosure and Accounting Controls 10 3.9 Independent Accountants 10 3.10
Litigation 10 3.11 Title to Properties 10 3.12 Intellectual Property 11 3.13 No
Undisclosed Relationships 11 3.14 Permits 11 3.15 Labor Matters 11 3.16
Environmental Compliance 11 3.17 Compliance with ERISA 12 3.18 Taxes 12 3.19
Insurance 12 3.20 No Unlawful Payments 12 3.21 Compliance with Anti-Money
Laundering Laws 13 3.22 No Conflicts with Sanctions Laws 13 3.23 No Restrictions
on Subsidiaries 13 3.24 Securities Law Exemptions 14 3.25 Absence of Certain
Changes 14

 



 



 

3.26 No Defaults 14 3.27 Brokers 14 3.28 NYSE 15 3.29 Investment Company Act 15
3.30 Investment Advisers Act 15 3.31 Sarbanes-Oxley Act 15 3.32 No Downgrade 15
3.33 No Other Representations and Warranties 16       Article IV  
Representations and Warranties of the Investor   4.1 Organization 16 4.2
Authorization 16 4.3 No Conflict 16 4.4 Consents 16 4.5 Brokers 17 4.6 Purchase
Entirely for Own Account 17 4.7 Investor Status 17 4.8 Information 17 4.9
Securities Not Registered 17 4.10 No Other Representations or Warranties 18    
  Article V   Covenants   5.1 Public Announcements 18 5.2 Amended and Restated
Charter 19 5.3 Efforts 19 5.4 Post-Closing Covenants 19       Article VI  
Conditions PRECEDENT   6.1 Mutual Conditions of Closing 19 6.2 Conditions to the
Obligation of the Investor to Consummate the Closing 19 6.3 Conditions to the
Obligations of the Company to Consummate the Closing 21       Article VII  
Termination   7.1 Conditions of Termination 21 7.2 Effect of Termination 22

 

ii

 



 

Article VIII   Miscellaneous Provisions   8.1 Survival 22 8.2 Interpretation 23
8.3 Notices 23 8.4 Severability 24 8.5 Governing Law; Jurisdiction; WAIVER OF
JURY TRIAL 25 8.6 Delays or Omissions; Waiver 25 8.7 Specific Performance 26 8.8
Fees; Expenses 26 8.9 Assignment 26 8.10 No Third Party Beneficiaries 26 8.11
Counterparts 26 8.12 Entire Agreement; Amendments 27 8.13 Drafting 27      
EXHIBITS   Exhibit A Form of Amended and Restated Charter   Exhibit B Form of
Investor Rights Agreement   Exhibit C Form of Stockholder Written Consent  
Exhibit D Wire Information   Exhibit E Form of AST Acknowledgement Letter  
Exhibit F Form of Opinion  

 

iii

 





 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of March 27, 2020, by and
between Sumitomo Mitsui Banking Corporation, a Japanese joint stock company (the
“Investor”), and Ares Management Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, the Investor and the Company desire to collaborate across three areas
which are expected to strengthen the existing businesses of the Company and the
Investor and their respective Affiliates’ and enhance each such Person’s ability
to support its clients’ needs on a global basis. In connection therewith, the
Investor and the Company plan to: (i) enter into a strategic distribution
agreement to market the Company’s investment products to the Investor’s clients
in the Japanese market, (ii) utilize the Investor’s and its Affiliates’ capital
to make investments that will support the launch of certain new businesses, and
accelerate the advancement of certain existing platforms, of the Company, with a
particular focus on private credit markets, and (iii) coordinate on certain
capital markets financing activities in the US and Asian leveraged finance
markets;

 

WHEREAS, the Investor and the Company intend to enter into, on the Closing Date,
the Investor Rights Agreement whereby the Company and the Investor will agree to
certain matters with respect to the Investor’s investment in the Company;

 

WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to issue and sell to the Investor, 12,130,540 shares (the “Shares”) of
newly issued Class A Common Stock, par value $0.01 per share, of the Company
(“Common Stock”), on the terms and subject to the conditions contained in this
Agreement (such purchase and sale of the Shares, the “Share Purchase”);

 

WHEREAS, the Investor and the Company desire to make certain representations,
warranties, covenants and agreements in connection with the Share Purchase; and

 

WHEREAS, each of the Investor and the Company has approved the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby by it in accordance with applicable Law, upon
the terms and conditions contained herein.

 





 

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties agree as follows:

 

Article I

 

Definitions

 

1.1              Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Action” shall mean any legal, governmental or regulatory investigation, action,
suit, litigation, arbitration, administrative proceeding or other proceeding by
or before any Governmental Entity.

 

“Advisers Act” shall mean the Investment Advisers Act of 1940, 15 USC § 80b-1 et
seq., as amended, and the rules, regulations and interpretations promulgated
thereunder.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.
Notwithstanding the foregoing, (a) the Company and the Investor shall not be
deemed to be Affiliates of each other and (b) any portfolio company or
investment of, or special purpose entity formed to acquire any portfolio company
or investment of the Ares Funds shall not be deemed to be an Affiliate of the
Company, or the Investor.

 

“Amended and Restated Charter” means the amended and restated certificate of
incorporation of the Company, substantially in the form attached to this
Agreement as Exhibit A.

 

“Amended and Restated Charter Requirements” shall mean: (i) the filing of a
Definitive Information Statement on Schedule 14C relating to the Amended and
Restated Charter with the SEC (the “Information Statement”) and (ii) the
expiration of the twenty (20) calendar day period following the filing of the
Information Statement.

 

“AOG Class A Unit” shall mean an “Ares Operating Group Unit” as defined in the
Certificate of Incorporation.

 

“Ares Equity Incentive Plan” shall mean the Ares 2014 Equity Incentive Plan
described in the SEC Reports.

 

“Ares Funds” shall mean, collectively, all Funds (excluding their portfolio
companies and investments and all special purpose entities formed to acquire any
such portfolio companies and investments, including collateralized loan
obligations) (i) sponsored or promoted by the Company or any of its Subsidiaries
or (ii) for which the Company or any of its Subsidiaries acts as (A) a general
partner or managing member (or in a similar capacity) or (B) an investment
adviser or investment manager.

 

“Ares Operating Group Partnerships” shall mean Ares Holdings L.P., a Delaware
limited partnership, Ares Offshore Holdings L.P., a Cayman Islands exempted
limited partnership and Ares Investments L.P., a Delaware limited partnership.

 

“AST” shall mean American Stock Transfer & Trust Company, LLC.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or Tokyo,
Japan, or is a day on which banking institutions located in the State of New
York or Tokyo, Japan are authorized or required by Law or other governmental
action to close.

 

“Class C Common Stock” shall mean the Company’s Class C common stock, $0.01 par
value per share.

 



2

 

 

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of Equity Securities, by
contract or otherwise.

 

“Delaware Secretary” means the Secretary of State for the State of Delaware.

 

“Equity Securities” shall mean, with respect to any Person, (i) shares of stock,
partnership interests or limited liability company interests (however
designated, whether voting or non-voting) (“Capital Stock”) or other equity or
voting interest in, such Person, (ii) any securities convertible into or
exchangeable for shares of Capital Stock of, or other equity or voting interest
in, such Person, and (iii) options, warrants, rights or other commitments or
agreements to acquire from such Person, or that obligates such Person to issue,
any Capital Stock of, or other equity or voting interest in, or any securities
convertible into or exchangeable for shares of Capital Stock of, or other equity
or voting interest in, such Person.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations of the SEC promulgated thereunder.

 

“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended) including an investment company, a general or limited partnership,
a trust and any other business entity or investment vehicle organized in any
jurisdiction that provides for management fees or “carried interest” (or other
similar profits allocations) to be borne by investors therein; provided that
“Fund” shall not include any investment vehicle or account for which the Company
or any of its Subsidiaries would not be deemed an Affiliate.

 

“GAAP” shall mean U.S. generally accepted accounting principles.

 

“Governmental Entity” means any (a) international, supranational, national,
provincial, regional, federal, state, municipal, local or other government, (b)
administrative, regulatory or self-regulatory agency, commission, body, task
force or other authority (including any securities exchange, banking institution
or other self-regulatory organization in the securities, financial services,
investment or commodity industries, including NYSE), (c) quasi-governmental or
private body exercising any regulatory, Tax or other governmental authority, (d)
other Person that is treated as a “government entity” under the Advisers Act or
(e) instrumentality, subdivision, court, tribunal or judicial or arbitral body
of any Person described in the foregoing clauses (a) through (d).

 

“Intentional Fraud” with respect to a party means (i) an intentional
misrepresentation by such party with respect to the making of the
representations and warranties of such party as expressly set forth in this
Agreement with the intent by such party that the other party to this Agreement
rely on such misrepresentation to such other party’s material detriment and (ii)
such other party reasonably relies on, and suffers losses as a result of, such
misrepresentation.

 

“Investor Rights Agreement” shall mean the Investor Rights Agreement, dated as
of the Closing Date, by and between the Company and the Investor, substantially
in the form attached to this Agreement as Exhibit B.

 



3

 

 

“Law” shall mean any applicable law, statute, code, ordinance, rule, regulation,
or agency requirement of any Governmental Entity, including common law.

 

“Lien” shall mean any lien, charge, pledge, security interest, restriction, or
other encumbrance.

 

“Material Adverse Effect” shall mean any change, event, effect, occurrence or
circumstance (each, an “Effect”) that, individually or taken together with all
other Effects that have occurred prior to, and are continuing as of, the date of
determination of the occurrence of the Material Adverse Effect, (A) has a
material adverse effect on the business, properties, management, financial
position, partners’ or members’ capital, shareholders’ equity, results of
operations of the Company and its Subsidiaries taken as a whole or (B) would
reasonably be expected to prevent or materially delay or materially impede the
ability of the Company to perform its obligations under this Agreement,
including consummation of the Share Purchase, effecting the Class C Issuance and
the other transactions contemplated by this Agreement. Notwithstanding the
foregoing, solely for purposes of the foregoing clause (A), the term “Material
Adverse Effect” shall exclude any such Effect directly or indirectly resulting
from, relating to or arising from: (a) changes in global, United States or
foreign (i) national or regional economic, financial, regulatory or political
conditions or events or (ii) credit, debt, financial, banking, energy or capital
markets or in interest or exchange rates or (b) national or international
disasters, acts of God, sabotage, war, any military conflict, outbreak of
hostilities or acts of terrorism, or any escalation or worsening thereof,
epidemics, pandemics or disease outbreak (including the COVID-19 virus), except,
with respect to clauses (a) and (b), to the extent that the impact of such
Effect is disproportionately adverse to the Company and its Subsidiaries, taken
as a whole, relative to other similarly situated alternative asset management
companies.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Order” shall mean any writ, judgment, decree (including a consent decree),
injunction, settlement, cease-and-desist order or similar order or enforcement
action of any Governmental Entity (in each case, whether preliminary or final).

 

“Organizational Document” shall mean, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

 

“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Entity, or other “Person” as
contemplated by Section 13(d) of the Exchange Act.

 

“Representatives” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and each such Affiliate’s respective directors,
officers, employees, managers,

 

trustees, principals, stockholders, members, general or limited partners,
accountants, attorneys, consultants, advisors, agents and other representatives.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 



4

 

 

“SEC Reports” shall mean (i) the Company’s Form 10-K for the fiscal year ended
December 31, 2019, filed on February 28, 2020, and (ii) the portions of the
Company’s Definitive Proxy Statement on Schedule 14A that are incorporated by
reference into the Company’s Form 10-K for the fiscal year ended December 31,
2018.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated of the SEC thereunder.

 

“SSG Transaction” shall mean the contemplated acquisition, in a single
transaction, of a majority of the Capital Stock of SSG Capital Holdings Limited
and certain of its affiliated entities by one or more Subsidiaries of the
Company.

 

“Stockholder Written Consent” shall mean the written consent of Ares Owners
Holdings L.P. and Ares Voting LLC, substantially in the form attached hereto as
Exhibit C, irrevocably approving and adopting the Amended and Restated Charter
in accordance with the Organizational Documents of the Company and the General
Corporation Law of the State of Delaware (the “DGCL”).

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
at least a majority of the securities or ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
managers (or other similar governing body) is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.
Notwithstanding the forgoing, the Subsidiaries of the Company shall not include
the Ares Funds or their portfolio companies or investments, or special purpose
entities formed to acquire any such portfolio companies or investments,
including collateralized loan obligations.

 

“Tax Returns” shall mean returns, reports, information statements, claims for
refund, declarations of estimated Taxes and similar filings, including any
schedule or attachment thereto and any amendment thereof, with respect to Taxes
filed or required to be filed with the Internal Revenue Service of the United
States or any other taxing authority.

 

“Taxes” shall mean any and all taxes, levies, fees, imposts, duties and charges
of whatever kind (including any interest, penalties or additions to the tax
imposed in connection therewith or with respect thereto) imposed by any
Governmental Entity, including taxes imposed on, or measured by, income,
franchise, profits or gross receipts, and any ad valorem, value added, sales,
use, service, real or personal property, Equity Security, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes and customs or duties.

 





5

 

 

1.2              Other Defined Terms. In addition, the following terms shall
have the meanings ascribed to them in the corresponding Section of this
Agreement:

  

Agreement   Preamble Ares Operating Group Units   3.4 (c) Bankruptcy and Equity
Exception   3.2 CFTRA   3.21 Class C Issuance   6.2 (d) Closing   2.1 (a)
Closing Date   2.1 (a) Code   3.17 Common Stock   Recitals Company   Preamble
Consent   3.6 Delaware Court   8.5 (b) Delaware RULPA   3.4 (b) Environmental
Laws   3.16 ERISA   3.17 ERISA Affiliate   3.17 Investment Company Act   3.29
Investor   Preamble Investor Adverse Effect   6.3(b), 4.3 Other Anti-Money
Laundering Laws   3.21 Outside Date   7.1 Plan   3.17 Preliminary Information
Statement   5.2 SEC Documents   3.7 (a) Share Purchase   Recitals Shares  
Recitals Transaction Litigation   8.5 (a)

 



6

 

 

Article II

 

Purchase and Sale of the Securities

 

2.1              Closing.

 

(a)               The closing of the Share Purchase (the “Closing”) shall take
place (i) remotely via the exchange of documents and signatures at 8:00 a.m.
(New York City time) on the second (2nd) Business Day immediately following the
date of this Agreement, subject to the satisfaction or, to the extent permitted
by applicable Law, waiver by the party or parties entitled to the benefit
thereof of the conditions set forth in Article VI (other than those conditions
that by their terms are to be satisfied at the Closing or on the Closing Date,
but subject to the satisfaction or, to the extent permitted by applicable Law,
waiver by the party or parties entitled to the benefit thereof of those
conditions at the Closing) or (ii) at such other place, time or date as may be
mutually agreed upon in writing by the parties (the date on which the Closing
takes place being the “Closing Date”).

 

(b)               At the Closing:

 

(i)                 The Company will issue, sell, transfer and deliver to the
Investor all the Shares, which Shares shall be issued, sold, transferred and
delivered with full legal and beneficial title and ownership, free and clear of
all Liens (other than those arising under applicable securities Laws, the
Investor Rights Agreement or as a result of the actions of the Investor)
together with all rights attached thereto, and the Investor shall deliver, or
cause to be delivered, to the Company, an aggregate purchase price equal to
$383,810,300 to the account set forth on Exhibit D by wire transfer of
immediately available funds; and

 

(ii)              the Company shall (A) instruct AST, or cause AST to be
instructed, to create a book-entry account for the Investor and credit the
Investor’s account with the Shares, (B) deliver to the Investor evidence
reasonably satisfactory to the Investor of the foregoing and that the Shares
have been issued to the Investor in book-entry form and (C) take all other
actions as may be necessary to issue, sell, transfer and deliver to the Investor
all the Shares in book-entry form.

 

Article III

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants, as of the date of this Agreement and
as of the Closing Date (except to the extent that any representation or warranty
is expressly made as of an earlier date, in which case such representation or
warranty needs only be true and correct as of such earlier date), to the
Investor as follows. Each representation and warranty contained in this
Article III is subject to, and qualified by, the disclosures in the SEC
Documents (other than any disclosures in any SEC Documents contained in (i) the
“Risk Factors” or “Forward-Looking Statements” sections or (ii) other
forward-looking statements to the extent that they are predictive or
forward-looking in nature).

 

3.1              Organization and Power. The Company and each of its
Subsidiaries and each of the Ares Funds (a) have been duly organized and are
validly existing and in good standing (to the extent such concept exists in the
jurisdiction in question) under the laws of their respective jurisdictions of
organization, (b) are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and (c)
have all power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged, except, in
each case (except, in the case of clause (a), in respect of the Company), where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
(i) the subsidiaries listed in Exhibit 21.1 to the Company’s Form 10-K for the
fiscal year ended December 31, 2019, (ii) subsidiaries omitted from Exhibit 21.1
that, if considered in the aggregate as a single subsidiary, would not
constitute a “significant subsidiary” of the Company as defined in Rule 1-02(w)
of Regulation S-X or (iii) the Ares Funds or their portfolio companies or
investments or special purpose entities formed to acquire any such portfolio
companies or investments, including collateralized loan obligations.

 



7

 

 

3.2              Authorization. The Company has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
including consummation of the purchase and sale of the Shares, the filing of the
Amended and Restated Charter with the Delaware Secretary (subject to receipt of
the Stockholder Written Consent and satisfaction of the Amended and Restated
Charter Requirements) and to effect the Class C Issuance. All action required to
be taken for the due and proper authorization, execution and delivery by it of
this Agreement and the due and proper authorization of the consummation by it of
the transactions contemplated hereby has been duly and validly taken and,
assuming due execution and delivery by the Investor, this Agreement constitutes
a valid and binding agreement of the Company enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles (the
“Bankruptcy and Equity Exception”). This Agreement has been duly authorized,
executed and delivered by the Company.

 

3.3              The Shares. The Shares have been duly authorized and, when
issued in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable. The issuance of the Shares will not be subject to
any right of first refusal, preemptive rights, co-sale rights or other similar
rights.

 

3.4              Capitalization.

 

(a)               As of March 26, 2020, the issued and outstanding Capital Stock
of the Company consisted of the following: (i) 120,231,891 shares of Common
Stock, (ii) 1,000 shares of Class B common stock, par value $0.01 per share,
(iii) 1 share of Class C Common Stock (which is held by Ares Voting LLC) and
(iv) 12,400,000 shares of 7.00% Series A Preferred Stock, $0.01 par value per
share. As of March 26, 2020, there are 115,199,621 AOG Class A Units issued and
outstanding, other than those issued and outstanding AOG Class A Units held by
the Company and its Subsidiaries. All of the outstanding shares of Capital Stock
have been duly authorized and validly issued, and are fully paid and
non-assessable. Except as otherwise disclosed in the SEC Reports or as set forth
in the Investor Rights Agreement, there are no restrictions upon the voting or
transfer of any Shares pursuant to any agreement or instrument to which any of
the Company or any of its Subsidiaries is a party or by which any of such
entities may be bound.

 

(b)               Except as would not reasonably be expected to have a Material
Adverse Effect, all of the outstanding shares of Equity Securities of each
Subsidiary that are owned, directly or indirectly, by the Company (i) have been
duly and validly authorized and issued and are fully paid (in the case of any
Subsidiaries that are organized as limited liability companies, limited
partnerships or other business entities, to the extent required under the
applicable limited liability company, limited partnership or other
organizational agreement) and non-assessable (except in the case of interests
held by general partners or similar entities under the applicable laws of other
jurisdictions, and in the case of any Subsidiaries that are organized as limited
liability companies, as such non-assessability may be affected by Section 18-607
or Section 18-804 of the Delaware Limited Liability Company Act or similar
provisions under the applicable laws of other jurisdictions or the applicable
limited liability company agreement and, in the case of any Subsidiaries that
are organized as limited partnerships, as such non-assessability may be affected
by Section 17-607 or Section 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware RULPA”) or similar provisions under the
applicable laws of other jurisdictions or the applicable limited partnership
agreement) and (ii) are owned, directly or indirectly by the Company, free and
clear of any Liens.

 

(c)               All of the outstanding partnership units, and the partnership
interests represented thereby, of each of the Ares Operating Group Partnerships
(collectively, the “Ares Operating Group Units”) have been duly and validly
authorized and issued and the holders thereof will have no obligation to make
payments or contributions to the Ares Operating Group Partnerships solely by
reason of their ownership of such Ares Operating Group Units (except in the case
of interests held by general partners or similar entities under the applicable
laws of other jurisdictions and as such non-assessability may be affected by
Section 17-607 or Section 17-804 of the Delaware RULPA or similar provisions
under the applicable laws of other jurisdictions or the applicable partnership
agreements of the Ares Operating Group Partnerships). All Ares Operating Group
Units that are owned directly or indirectly by Ares Holdings Inc., a Delaware
corporation, Ares Offshore Holdings, Ltd., a Cayman Islands limited company,
Ares AI Holdings L.P., a Delaware limited partnership, and the Company, as
described in the SEC Reports, are owned free and clear of any Liens.

 



8

 

 

(d)               Except (i) as described in the SEC Reports, (ii) in connection
with the SSG Transaction, or (iii) for issuances under the Ares 2014 Equity
Incentive Plan, there are no preemptive rights or other rights to subscribe for
or to purchase, any Equity Securities of the Company or any of the Ares
Operating Group Partnerships, as applicable, and there are no outstanding
options, warrants or other securities exercisable for, or any other securities
convertible into or exchangeable for, any securities of the Company or any of
the Ares Operating Group Partnerships.

 

3.5              No Conflict. The execution, delivery and performance by the
Company of this Agreement, the issuance and sale of the Shares pursuant to this
Agreement by the Company and the consummation of the purchase and sale of the
Shares and the other transactions contemplated by this Agreement, including
filing of the Amended and Restated Charter with the Delaware Secretary (subject
to receipt of the Stockholder Written Consent and satisfaction of the Amended
and Restated Charter Requirements) and the Class C Issuance, will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of, any Liens upon any property or assets of the Company or any of
the Ares Operating Group Partnerships pursuant to any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of the Ares Operating Group Partnerships is a party, or by which the
Company or any of the Ares Operating Group Partnerships are bound, or to which
any of the property or assets of the Company or any of the Ares Operating Group
Partnerships is subject, (ii) result in any violation of the provisions of the
Organizational Documents of the Company or any of the Ares Operating Group
Partnerships or (iii) result in the violation of any Law or Order, except in the
case of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.

 

3.6              Consents. No consent, approval, authorization, order, license,
registration or qualification of or with any Governmental Entity (any of the
foregoing being a “Consent”) is required for the execution, delivery and
performance by the Company of this Agreement, the issuance and sale of the
Shares and the consummation of the transactions contemplated by this Agreement,
including filing of the Amended and Restated Charter with the Delaware Secretary
and the Class C Issuance, except, (a) in the case of the Amended and Restated
Charter, for receipt of the Stockholder Written Consent and the Amended and
Restated Charter Requirements and (b) in each case, for such Consents (i) as may
be required under applicable state securities laws in connection with the Share
Purchase by the Investor or (ii) the absence of which would not, individually or
in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

 

3.7              SEC Documents; Financial Statements.

 

(a)               Each of the documents filed by the Company with the SEC (the
“SEC Documents”) since January 1, 2017, as of its respective filing date,
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as the case may be, and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document. Except to the extent
that information contained in any SEC Document has been revised or superseded by
a later filed SEC Document filed and publicly available prior to the date of
this Agreement, as of their respective filing dates, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(b)               The consolidated financial statements and the related notes
thereto of the Company and its consolidated Subsidiaries included or
incorporated by reference in the SEC Reports present fairly in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified. Such consolidated financial
statements have been prepared in conformity with U.S. GAAP applied on a
consistent basis throughout the periods covered thereby; and the other financial
information included or incorporated by reference in the SEC Reports has been
derived from the accounting records of the Company and its consolidated
Subsidiaries, presents fairly in all material respects the information shown
thereby, and has been compiled on a basis consistent in all material respects
with that of the audited financial statements included or incorporated by
reference in the SEC Reports.

 



9

 

 

3.8              Disclosure and Accounting Controls.

 

(a)               The Company maintains a system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that has been
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(b)               The Company maintains systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are (A)
executed in accordance with management’s general or specific authorizations and
(B) recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (ii) access to assets
is permitted only in accordance with management’s general or specific
authorization, (iii) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (iv) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the SEC
Reports is prepared in all material respects in accordance with the SEC’s rules
and guidelines applicable thereto. Except as disclosed in the SEC Reports, since
the end of the Company’s predecessors’ most recent audited fiscal year, there
has been no change in the Company’s or its predecessors’ internal control over
financial reporting that has materially adversely affected, or is reasonably
likely to materially adversely affect, the Company’s internal control over
financial reporting. Except as disclosed in the SEC Reports, the Company is not
aware of any material weakness in its internal controls over financial
reporting.

 

3.9              Independent Accountants. Ernst & Young LLP, who has certified
certain financial statements of the Company and its consolidated subsidiaries
included or incorporated by reference in the SEC Reports is, and was during the
periods covered by such reports, an independent registered public accounting
firm with respect to the entities purported to be covered thereby within the
applicable rules and regulations adopted by the SEC and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.

 

3.10          Litigation. Except as (a) described in the SEC Reports or (b)
disclosed to the Investor or its Representatives in writing prior to the date of
this Agreement, there are no Actions pending to which the Company or any Ares
Operating Group Partnership is or may be a party or to which any property or
assets of the Company or any Ares Operating Group Partnership is or, to the
knowledge of the Company, may become subject that, individually or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
have or would reasonably be expected to have a Material Adverse Effect. No
Actions are, to the knowledge of the Company, threatened in writing or
contemplated by any Governmental Entity or threatened in writing by any other
Person, in each case, except for those which would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

3.11          Title to Properties. Except as disclosed in the SEC Reports, the
Company and its Subsidiaries have good and marketable title to, or have valid
and marketable rights to lease or otherwise use, all items of real and personal
property and assets that are material to the respective businesses of the
Company and its Subsidiaries, in each case free and clear of all Liens and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 



10

 

 

3.12          Intellectual Property. The Company and its Subsidiaries own or
possess, or can acquire on reasonable terms adequate rights to use, all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted, except where the failure to
own or possess such rights would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries have not received any notice of any claim of infringement,
misappropriation or conflict with the asserted rights of others in connection
with its patents, patent rights, licenses, inventions, trademarks, service
marks, trade names, copyrights and know-how, which would, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

3.13          No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among any of the Company and its Subsidiaries or any Ares
Fund, on the one hand, and any related person (as defined in Item 404 of
Regulation S-K under the Securities Act) thereof, on the other, that is required
to be described in the SEC Reports and that is not so described in the SEC
Reports.

 

3.14          Permits. The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate Governmental Entities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the SEC Reports, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect. Except as described in the SEC
Reports or as would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries has received written notice of any revocation or modification of
any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course.

 

3.15          Labor Matters. No labor disturbance by or dispute with employees
of the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is contemplated or threatened, and the Company and the Ares Operating
Group Partnerships are not aware of any existing or imminent labor disturbance
by, or dispute with, the employees of the Company’s or any of its Subsidiaries’
principal suppliers, contractors or customers, except, in each case, as would
not reasonably be expected to have a Material Adverse Effect.

 

3.16          Environmental Compliance. The Company and its Subsidiaries (a) are
in compliance with any and all applicable federal, state, local and foreign laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (b) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (c) are in compliance with all terms of any such
permit, license or approval, except where failure to receive or comply with such
permits, licenses or other approvals or comply with such Environmental Laws or
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 



11

 

 

3.17          Compliance with ERISA. Except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, (i)
each employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title IV of ERISA (each, a “Plan”) and is maintained, administered or
contributed to by the Company or any of its Affiliates, that together with the
Company would be deemed a “single employer” within the meaning of Section
4001(b)(1) of ERISA (each, an “ERISA Affiliate”) for employees or former
employees of the Company and its ERISA Affiliates, other than a “multiemployer
plan” within the meaning of Section 3(37) of ERISA has been maintained in
compliance with its terms and the requirements of all applicable statutes,
orders, rules and regulations, including ERISA and the Internal Revenue Code of
1986, as amended (the “Code”), (ii) the Company, each member of its controlled
group and each Ares Fund are, and at all times have been, in compliance with
ERISA, (iii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, excluding transactions effected pursuant to a
class, statutory or administrative exemption, has occurred with respect to any
such Plan or with respect to the Company, any member of its controlled group or
any Ares Fund, (iv) for each such Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code has been satisfied (without taking into account any
waiver thereof), (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred with respect to any such Plan for which the
Company would have material liability, other than events for which the 30-day
notice period has been waived, and (vi) neither the Company nor any of its ERISA
Affiliates has incurred or reasonably expects to incur any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guaranty Corporation, in the ordinary course and without default) with
respect to any such Plan.

 

3.18          Taxes. Except as otherwise disclosed in the SEC Reports or as
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect: (i) the Company and its Subsidiaries and the
Ares Funds have paid (A) all Taxes required to be paid by them through the
Closing Date, except for Taxes being contested in good faith by appropriate
proceedings for which adequate reserves are maintained in accordance with GAAP
in the consolidated financial statements and the related notes thereto of the
Company and its consolidated Subsidiaries and (B) any and all assessments,
fines, interest, fees and penalties levied against them or any of them to the
extent that any of the foregoing has become due and payable through the Closing
Date, (ii) the Company and its Subsidiaries and the Ares Funds have filed (or
requested valid extensions thereof) all Tax Returns required to be filed through
the Closing Date, (iii) there is no Tax deficiency that has been, or would
reasonably be expected to be, asserted against any of the Company or its
Subsidiaries, any of the Ares Funds or any of their respective properties or
assets, and (iv) there are no Tax audits or investigations currently ongoing
with respect to the Company, its Subsidiaries, or the any of the Ares Funds, of
which the Company or its Subsidiaries have written notice.

 

3.19          Insurance. (a) The Company and its Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
which insurance is in such amounts and insures against such losses and risks as
the Company reasonably believes to be commercially reasonable and customary for
the businesses in which they are engaged; and (b) neither the Company nor any of
its Subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires, or to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business, except in
the case of each of clauses (a) and b), as would not have or reasonably be
expected to have a Material Adverse Effect.

 

3.20          No Unlawful Payments. Neither the Company nor any of its
Subsidiaries or any of the Ares Funds, nor, to the knowledge of the Company, any
director, officer agent, employee or other person associated with or acting on
behalf of any of the Company or any of its Subsidiaries or any of the Ares Funds
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment. None of the proceeds from the sale of the Shares will be
used in a way that would have led to a breach of the Company’s representations
in Section 3.20 (i) to (iv) had such proceeds been used in such way prior to or
on the Closing Date.

 



12

 

 

3.21          Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries and the Ares Funds are, and have been conducted at
all times in compliance with, (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended (the “CFTRA”), and (ii) all applicable money laundering
statutes, applicable rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any other
governmental agency (collectively, the “Other Anti-Money Laundering Laws”)
having jurisdiction over any of the Company or any of its Subsidiaries or any of
the Ares Funds; and no Action involving any of the Company or any of its
Subsidiaries or any of the Ares Funds with respect to the CFTRA or Other
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened. None of the proceeds from the sale of the Shares will be used in
violation of the CFTRA or Other Anti-Money Laundering Laws having jurisdiction
over any of the Company or any of its Subsidiaries or any of the Ares Funds.

 

3.22          No Conflicts with Sanctions Laws. None of the Company or its
Subsidiaries, the Ares Funds or, to the knowledge of the Company, any of their
respective directors, officers, agents, employees or Affiliates is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the United National Security Council, the
European Union or Her Majesty’s Treasury, and none of the proceeds from the sale
of the Shares will be used in violation of any of the foregoing sanction laws.

 

3.23          No Restrictions on Subsidiaries. No Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s Capital
Stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company, except as
disclosed in the SEC Reports or as would not reasonably be expected to
materially reduce the distributions to be received by the Ares Operating Group
Partnerships, taken as a whole, from their direct and indirect Subsidiaries.

 



13

 

 

3.24          Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Investor in this Agreement, it is not
necessary under applicable Law, in connection with the issuance and sale of the
Shares to the Investor, for the Company to register the Shares under the
Securities Act.

 

3.25          Absence of Certain Changes. Since December 31, 2019, (a) there has
not been any Material Adverse Effect, and (b) except as disclosed to the
Investor or its Representatives in writing prior to the date of this Agreement,
neither the Company nor any of its Subsidiaries has entered into any transaction
or agreement that is material to the Company and its Subsidiaries, taken as a
whole, or incurred any liability or obligation, direct or contingent, that is
material to the Company and its Subsidiaries, taken as a whole, excluding, for
purposes of this clause (b), (i) any liabilities or obligations, direct or
contingent, resulting from, relating to or arising from epidemics, pandemics or
disease outbreaks, (including the COVID-19 virus), including all related impacts
therefrom on economic, financial or energy market conditions, and (ii) the SSG
Transaction.

 

3.26          No Defaults. Neither the Company nor any of its Subsidiaries is:
(a) in violation of its charter or bylaws or similar Organizational Documents;
(b) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject; or (c) in violation of any Law or Order,
except, in the case of (i) the foregoing clause (a) (solely as to the Company’s
Subsidiaries), for any such violation that would not be material to the Company
and its Subsidiaries, taken as a whole, and (ii) the foregoing clauses (b) and
(c), for any such default or violation that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

3.27          Brokers. The Company has not retained, utilized or been
represented by any broker, investment banker, financial advisor or finder in
connection with the transactions contemplated by this Agreement whose fees or
expenses the Investor could be required to pay.

 



14

 

 

3.28          NYSE. Shares of the Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on NYSE. There is no Action (i)
pending by the Company, (ii) pending by any other Person and for which the
Company has received written notice prior to the date of this Agreement or (iii)
to the knowledge of the Company, pending or threatened by any other Person
otherwise to terminate the registration of the Common Stock under the Exchange
Act or to delist the Common Stock from NYSE. The Company has not received any
notification that the SEC or NYSE is currently contemplating terminating such
registration or listing. The issuance and sale of the Shares and the performance
by the Company of its other obligations hereunder does not and will not
contravene NYSE rules or regulations or require any vote of the shareholders of
the Company under the NYSE rules or regulations (except for the receipt of the
Stockholder Written Consent).

 

3.29          Investment Company Act. Each of the Company and its Subsidiaries
is not, and, immediately after giving effect to the sale of the Shares pursuant
to this Agreement by the Company, none of them will be, required to register as
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder (collectively, the “Investment
Company Act”).

 

3.30          Investment Advisers Act. Each of the Company and its Subsidiaries
and the Ares Funds (i) that is required to be in compliance with, or registered,
licensed or qualified pursuant to, the Investment Advisers Act of 1940, as
amended, and the rules and regulations promulgated thereunder, the Investment
Company Act, and the rules and regulations promulgated thereunder, or the U.K.
Financial Services and Markets Act 2000 and the rules and regulations
promulgated thereunder, is in compliance with, or registered, licensed or
qualified pursuant to, such laws, rules and regulations (and such registration,
license or qualification is in full force and effect), to the extent applicable,
except as disclosed in the SEC Reports or where the failure to be in such
compliance or so registered, licensed or qualified would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect
or (ii) that is required to be registered, licensed or qualified as a
broker-dealer or as a commodity trading advisor, a commodity pool operator or a
futures commission merchant or any or all of the foregoing, as applicable, is so
registered, licensed or qualified in each jurisdiction where the conduct of its
business requires such registration, license or qualification (and such
registration, license or qualification is in full force and effect), and is in
compliance with all applicable laws requiring any such registration, licensing
or qualification, except as disclosed in the SEC Reports or where the failure to
be so registered, licensed, qualified or in compliance would not, individually
or in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

 

3.31          Sarbanes-Oxley Act. The Company and its Subsidiaries are in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, as
amended and the rules and regulations promulgated in connection therewith that
are then in effect and with which the Company and its Subsidiaries are required
to comply.

 

3.32          No Downgrade. Since December 31, 2019, no downgrading has occurred
in the rating accorded any debt securities or preferred stock of, or guaranteed
by, the Company, any of the Ares Operating Group Partnerships or Ares Finance
Co. LLC that is rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act,
and no such organization has publicly announced that it has under surveillance
or review with possible negative implications, or has changed its outlook with
respect to, its rating of any such debt securities or preferred stock (other
than an announcement with positive implications of a possible upgrading).

 



15

 

 

3.33          No Other Representations and Warranties. Except for the
representations and warranties contained in Article IV and any schedules or
certificates delivered in connection herewith, the Company (i) acknowledges that
the Investor has made no other representation or warranty, express or implied,
written or oral, and (ii) to the maximum extent permitted by applicable Law,
disclaims any such representation or warranty, whether by the Investor or any
other Person, with respect to the Investor or with respect to any other
information provided to or made available to the Company or any of its
Representatives in connection with the transactions contemplated hereby.

 

Article IV

 

Representations and Warranties of the Investor

 

The Investor hereby represents and warrants, as of the date of this Agreement
and as of the Closing Date (except to the extent that any representation or
warranty is expressly made as of an earlier date, in which case such
representation or warranty needs only be true and correct as of such earlier
date), to the Company as follows:

 

4.1              Organization. The Investor is a legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization.

 

4.2              Authorization. The Investor has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
All action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the due and proper authorization of the
consummation by it of the transactions contemplated hereby has been duly and
validly taken and, assuming due execution and delivery by the Company, this
Agreement constitutes a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject to the Bankruptcy and
Equity Exception. This Agreement has been duly authorized, executed and
delivered by the Investor.

 

4.3              No Conflict. The execution, delivery and performance of this
Agreement by the Investor, the purchase of the Shares, and the consummation of
the other transactions contemplated hereby, do not and will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
upon any property or assets of the Investor or any of its Subsidiaries pursuant
to any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Investor or any of its Subsidiaries is a party or by
which the Investor or any of its Subsidiaries is bound or to which any of the
property or assets of the Investor or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the Organizational Documents of the
Investor or any of its Subsidiaries or (iii) result in the violation of any Law
or Order, except, in the case of each of clauses (i) and (iii), as would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay or materially impede the ability of the Investor to perform its
obligations under this Agreement (a “Investor Adverse Effect”).

 

4.4              Consents. No Consent is required for the execution, delivery
and performance by the Investor in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated hereby, except for such Consents the failure of which to make or
obtain would not, individually or in the aggregate, have or reasonably be
expected to have an Investor Adverse Effect.

 



16

 

 

4.5              Brokers. The Investor has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company could be required to pay.

 

4.6              Purchase Entirely for Own Account. The Investor (a) is
acquiring the Shares for its own account solely for the purpose of investment,
not as nominee or agent, and not with a view to, or for sale in connection with,
any distribution of the Shares in violation of the Securities Act, (b) has no
present intention of selling, granting any participation in, or otherwise
distributing the same and (c) has no present agreement, undertaking,
arrangement, obligation or commitment providing for the disposition of the
Shares.

 

4.7              Investor Status. The Investor is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

4.8              Information. The Investor and its Representatives, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Shares that have been requested by it. The Investor and its Representatives, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its Representatives, if any, shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Shares
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.

 

4.9              Securities Not Registered.

 

(a)               The Investor understands that the Shares will not have been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Shares will be characterized as “restricted securities” under
federal securities laws, and that under such laws and applicable regulations the
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.

 

(b)               The Investor understands that any book-entry shares notations
evidencing the Shares and any securities issued in respect thereof or in
exchange therefor, will bear the following legends (or substantially similar
legends) to the extent applicable (along with any other legends that may be
required under applicable Law):

 

“THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR AN APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I)
PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING RULE 144 OR REGULATION S UNDER THE SECURITIES ACT (IF AVAILABLE),
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH
(III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY SUBSEQUENT INVESTOR OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 



17

 

 

4.10          No Other Representations or Warranties. The Investor has (a)
conducted its own independent inquiry and (b) relied only upon the advice of its
own legal counsel, accountant, financial and other advisors and the
representations and warranties contained in Article III in determining the
legal, tax, financial and other consequences of this Agreement and the
transactions contemplated hereby for the Investor. Except for the
representations and warranties contained in Article III and any certificates
delivered in connection herewith, the Investor (i) acknowledges that the Company
has made no other representation or warranty, express or implied, written or
oral, and (ii) to the maximum extent permitted by applicable Law, disclaims the
existence of, reliance upon or inducement by, any such representation or
warranty, whether by the Company or any other Person, with respect to the
Company or with respect to any other information (including pro forma financial
information, financial projections or other forward-looking statements) provided
to or made available to the Investor or any of its Representatives in connection
with the transactions contemplated hereby.

 

Article V

 

Covenants

 

5.1              Public Announcements. The initial press release to be issued
with respect to the transactions contemplated by this Agreement shall be in the
form heretofore agreed to by the Investor and the Company. Except with respect
to any dispute between the parties regarding this Agreement or the transactions
contemplated hereby, the Investor and the Company shall provide an opportunity
for the other party to review and comment upon any press release or other public
statements or any filings with any third party or any Governmental Entity
relating to this Agreement or the transactions contemplated hereby, including
the Share Purchase, and shall not, and shall not permit any of their Affiliates
to, issue any such press release or make any such public statement or filing
prior to providing such opportunity to review and comment. Notwithstanding the
foregoing, nothing in this Section 5.1 shall restrict or limit the right or
ability of either party from engaging in, or require disclosure to or
consultation with the other party in connection with engaging in, (i) the making
of such public statements or filings as such party may reasonably determine are
required by applicable Law, Governmental Entity, court process or by obligations
pursuant to any listing agreement with any national securities exchange or
national securities quotation system, (ii) communications with rating agencies
and regulators, including with the Federal Reserve Board, or (iii) the making of
internal announcements to their respective employees or other public
communications, in either case, that are consistent in all material respects
with the prior public disclosures regarding the transactions contemplated by
this Agreement.

 



18

 

 

5.2              Amended and Restated Charter. Promptly following the date of
this Agreement, the Company shall use its commercially reasonable efforts to
obtain the approval of the Amended and Restated Charter by the holders of a
majority of the voting power of the Outstanding Designated Stock (as defined in
the Company’s Certificate of Incorporation). Promptly following the Closing, the
Company shall use its commercially reasonable efforts to file a Preliminary
Information Statement on Schedule 14C relating to the Amended and Restated
Charter (the “Preliminary Information Statement”) with the SEC. Promptly
following the 10-day period following the filing with the SEC of the Preliminary
Information Statement provided for in Rule 14c-5 under the Exchange Act, the
Company shall use its commercially reasonable efforts to file the Information
Statement with the SEC. Promptly following the expiration of the 20-calendar day
period following the filing of the Information Statement, the Company shall
execute and deliver to the Delaware Secretary the Amended and Restated Charter.

 

5.3              Efforts. Subject to the terms and conditions set forth in this
Agreement, the Investor and the Company shall cooperate with each other and use
(and shall cause their respective Affiliates to use) their respective
commercially reasonable efforts to take or cause to be taken all actions, and to
do or cause to be done, all things reasonably necessary, proper or advisable on
their part under this Agreement and applicable Law, to consummate the
transactions contemplated under this Agreement as promptly as practicable.

 

5.4              Post-Closing Covenants. From the Closing until such time as the
Amended and Restated Charter is duly executed and delivered to the Delaware
Secretary and effective under the DGCL, the Company shall not (and shall cause
its Subsidiaries not to) take any action that would or would reasonably be
expected to result in the Investor’s “voting percentage” (as that concept is
calculated and interpreted pursuant to 12 C.F.R. 225.2(u) or in any successor
regulation or published interpretation of the Federal Reserve Board then in
effect for purposes of the Bank Holding Company Act of 1956, as amended, and all
related rules, regulations and published guidance) of the Company to exceed
4.90%, including any buy-back or repurchase of Common Stock by the Company.

 

Article VI

 

Conditions PRECEDENT

 

6.1              Mutual Conditions of Closing. The obligations of the Company
and the Investor to consummate the transactions to be consummated at the Closing
is subject to the satisfaction, or mutual written waiver, of the following
conditions precedent:

 

(a)               There shall not be any Law or Order in effect that enjoins,
prohibits, prevents or materially alters the terms of the transactions
contemplated by this Agreement.

 

(b)               There shall not be any Action pending by any Governmental
Entity of competent jurisdiction that seeks any Order that would reasonably be
expected to enjoin, prohibit, prevent or materially alter the terms of the
transactions contemplated by this Agreement.

 

6.2              Conditions to the Obligation of the Investor to Consummate the
Closing. The obligation of the Investor to consummate the transactions to be
consummated at the Closing, and to purchase and pay for the Shares pursuant to
this Agreement, is subject to the satisfaction, or due waiver in writing by the
Investor, of the following conditions:

 

(a)               the Company shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;

 



19

 

 

(b)               the representations and warranties of the Company contained in
(i) Article III (other than those representations and warranties contained in
the first sentence of Section 3.1(a) (solely in respect of the Company) and
Sections 3.2, 3.3, 3.5(ii), 3.25(a) and 3.27) shall be true, complete and
correct, determined without regarding to any qualification as to materiality or
“Material Adverse Effect,” at and as of the date of this Agreement and at and as
of the Closing Date as though made at and as of the Closing Date (except in the
case of representations and warranties that are made as of a specified date,
which shall be true, complete and correct, determined without regarding to any
qualification as to materiality or “Material Adverse Effect,” at and as of as of
such specified date), except, in each case, for such failures to be true,
complete and correct as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect; (ii) the first
sentence of Section 3.1(a) (solely in respect of the Company) and Sections 3.2,
3.3, 3.5(ii) and 3.27 shall be true, complete and correct in all respects at and
as of the date of this Agreement and at and as of the Closing Date as though
made at and as of the Closing Date (except in the case of representations and
warranties that are made as of a specified date, which shall be true, complete
and correct, at and as of as of such specified date), except, in each case, for
de minimis failures to be true, complete and correct; and (iii) Section 3.25(a)
shall be true, complete and correct in all respects at and as of the date of
this Agreement and at and as of the Closing Date as though made at and as of the
Closing Date;

 

(c)               the Company shall have delivered to the Investor a
certificate, dated as of the Closing Date, executed by the Chief Executive
Officer of the Company, to the effect that the conditions set forth in
Sections 6.2(a) and (b) have been satisfied;

 

(d)               the Investor shall have received an acknowledgement from AST,
substantially in the form attached to this Agreement as Exhibit E, that (i) AST
has been instructed by the Company to create a book-entry account for the
Investor and credit the Investor’s account with the Shares and (ii) the Company
has issued 115,199,620 shares of Class C Common Stock to Ares Voting LLC (the
“Class C Issuance”);

 

(e)               the Company shall have delivered to the Investor the Investor
Rights Agreement, duly executed by the Company;

 

(f)                the Investor shall have received an executed opinion from
counsel for the Company, dated as of the Closing Date, in the form attached to
this Agreement as Exhibit F;

 

(g)               the Investor shall have received evidence reasonably
satisfactory to the Investor that the Company shall have (i) filed a
supplemental listing application with the NYSE with respect to the issuance of
the Shares and (ii) the Shares have been approved for listing on the NYSE; and

 

(h)               the Investor shall have received the duly executed Stockholder
Written Consent.

 



20

 

 

6.3              Conditions to the Obligations of the Company to Consummate the
Closing. The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to sell to the Investor the Shares pursuant to
this Agreement, is subject to the satisfaction of the following conditions:

 

(a)               the Investor shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Dates;

 

(b)               the representations and warranties of the Investor contained
in (i) Article IV (other than those representations and warranties contained in
Sections 4.1, 4.2, 4.3(ii) and 4.5) shall be true, complete and correct,
determined without regarding to any qualification as to materiality or “Investor
Adverse Effect” at and as of the date of this Agreement and at and as of the
Closing Date as though made at and as of the Closing Date (except in the case of
representations and warranties that are made as of a specified date, which shall
be true, complete and correct, determined without regarding to any qualification
as to materiality or “Investor Adverse Effect,” at and as of as of such
specified date), except for such failures to be true, complete and correct as
would not, individually or in the aggregate, have or reasonably be expected to
have an Investor Adverse Effect; and (ii) Sections 4.1, 4.2, 4.3(ii) and 4.5
shall be true, complete and correct in all respects at and as of the date of
this Agreement and at and as of the Closing Date as though made at and as of the
Closing Date (except in the case of representations and warranties that are made
as of a specified date, which shall be true, complete and correct, at and as of
as of such specified date), except for de minimis failures to be true, complete
and correct;

 

(c)               the Investor shall have delivered to the Company a
certificate, dated the Closing Date and executed by a duly authorized officer of
the Investor, to the effect that the conditions set forth in Sections 6.3(a) and
(b) have been satisfied; and

 

(d)               the Investor shall have delivered to the Company the Investor
Rights Agreement, duly executed by the Investor.

 

Article VII

 

Termination

 

7.1              Conditions of Termination. Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing: (a) by the mutual written consent of the Company and the Investor,
(b) by either the Company or the Investor if the Closing shall not have occurred
on or before April 9, 2020 (the “Outside Date”), (c) by the Company if (i) the
Investor shall have breached any representation, warranty, covenant or agreement
of the Investor set forth in this Agreement, (ii) such breach or
misrepresentation is not cured or capable of being cured by the Outside Date,
and (iii) such breach or misrepresentation would cause any of the conditions set
forth in Section 6.3(a) or (b) not to be satisfied, (d) by the Investor if (i)
the Company shall have breached any representation, warranty, covenant or
agreement of the Company set forth in this Agreement, (ii) such breach or
misrepresentation is not cured or capable of being cured by the Outside Date,
and (iii) such breach or misrepresentation would cause any of the conditions set
forth in Section 6.2(a) or (b) not to be satisfied or (e) by the Investor if a
duly executed copy of the Stockholder Written Consent shall not have been
delivered to the Investor by 5:00 p.m., New York City time, on March 30, 2020.
Notwithstanding the foregoing, the right to terminate this Agreement pursuant to
the preceding clause (b) shall not be available to a party whose failure to
fulfill any obligation under this Agreement shall have been the principal cause
of, or shall have primarily resulted in, the failure of the Closing to occur on
or prior to such date.

 



21

 

 

7.2              Effect of Termination. In the event of any termination pursuant
to Section 7.1, this Agreement shall become null and void and have no further
effect, with no liability on the part of the Company or the Investor or their
respective Affiliates or Representatives, with respect to this Agreement, except
(a) for the terms of this Section 7.2 and Article VIII which shall survive the
termination of this Agreement, (b) nothing in this Section 7.2 shall relieve any
party from liability or damages incurred or suffered by any other party
resulting or arising from any willful and intentional (x) breach of any
representation or warranty of such first party or (y) failure of such first
party to perform a covenant herein or (c) for fraud.

 

Article VIII

 

Miscellaneous Provisions

 

8.1              Survival. The (i) representations and warranties set forth in
the first sentence of Section 3.1, Sections 3.2, 3.3, 3.5(ii), 3.27, 4.1, 4.2,
4.3(ii) and 4.5 shall survive the execution and delivery of this Agreement and
the Closing indefinitely, (ii) representations and warranties set forth in the
second sentence of Section 3.7(a), including any rights arising out of any
breach of such representations and warranties, shall survive the execution and
delivery of this Agreement and the Closing for a period of twenty four (24)
months following the Closing Date and shall thereafter terminate and (iii) all
other representations and warranties set forth in this Agreement and/or in any
certificate, statement or instrument delivered pursuant to this Agreement,
including any rights arising out of any breach of such representations and
warranties, shall terminate effective as of Closing Date and shall not survive
the Closing, in each case, regardless of any investigation made by or on behalf
of the Company or the Investor. The covenants made in this Agreement shall
survive the Closing indefinitely until fully performed in accordance with their
terms, and remain operative and in full force and effect in accordance with
their terms, regardless of acceptance of any of the Shares and payment therefor
and repayment, conversion or repurchase thereof. From and after the Closing, (A)
the right to bring a claim arising out of a breach of any representation
(subject to the survival periods set forth above) is the sole and exclusive
remedy of the parties with respect to any and all rights, claims and causes of
action resulting from, arising out of or relating to this Agreement or the Share
Purchase (whether at law or equity, in contract, in tort or otherwise) and (B)
each party waives, to the fullest extent permitted under applicable Law, any and
all other rights, claims and causes of action resulting from, arising out of or
relating to, this Agreement or the Share Purchase that it may have against the
other party or their Representatives (whether at law or equity, in contract, in
tort or otherwise). The foregoing sentence shall not preclude any party from
seeking any remedy, or asserting any right, claim or cause of action, (x) with
respect to covenants made in this Agreement until fully performed in accordance
with their terms, (y) pursuant to the Investor Rights Agreement or (z) with
respect to Intentional Fraud.

 



22

 

 

8.2              Interpretation. Except as the context otherwise requires, the
terms “either,” “or,” “neither,” “nor,” and “any” when used in this Agreement
are not exclusive. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. All references to any Article, Section, subsection, clause or Exhibit
are to the corresponding Article, Section, subsection or clause of, or Exhibit
to, this Agreement. References to a party or the parties means a party to this
Agreement or the parties to this Agreement, unless the context otherwise
requires. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. The term “dollars” and character
“$”means United States dollars. All matters to be agreed to by any party must be
agreed to in writing by such party unless otherwise indicated herein. Except as
otherwise specified herein, references to agreements, policies, standards,
guidelines or instruments, or to statutes or regulations, are to such
agreements, policies, standards, guidelines or instruments, or statutes or
regulations, as amended or supplemented from time to time (or to successors
thereto). All references in this Agreement to the Subsidiaries of a Person shall
be deemed to include all direct and indirect Subsidiaries of such Person, unless
otherwise indicated or the context otherwise requires. References to “days”
shall refer to calendar days unless Business Days are specified. References to
any party shall include such party’s successors and permitted assigns.
Accounting terms not otherwise defined have the meaning assigned to them in
accordance with United States GAAP. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other theory extends, and
such phrase shall not mean “if.”

 

8.3              Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed
delivered (a) three (3) Business Days after being sent by registered or
certified mail, return receipt requested, postage prepaid, (b) one (1) Business
Day after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery or (c) on the date of delivery if
delivered personally or (d) on the date of delivery if delivered via facsimile
or e-mail (if confirmation of transmission is received by the sender or no
failure message is generated), in each case to the intended recipient as set
forth below:

 

(a)           if to the Company, addressed as follows:

 

Ares Management Corporation

2000 Avenue of the Stars

12th Floor

Los Angeles, CA 90067

Attention: Naseem Sagati Aghili, General Counsel
Email: nsagati@aresmgmt.com

 



23

 

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
2049 Century Park East
Suite 3700
Los Angeles, California 90067
Attention: Jonathan Benloulou, P.C.; Pippa Bond, P.C.
Fax: (310) 552-5900
Email:      jonathan.benloulou@kirkland.com,
                pippa.bond@kirkland.com

 

(b)               if to the Investor, addressed as follows:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172, U.S.A.
Attn:       Daisuke Tanaka

               Tomohiro Homma

               Atsushi Kubo

Email:     Daisuke_Tanaka_ny@smbcgroup.com

               Tomohiro_Homma@smbcgroup.com

               Atsushi_Kubo@smbcgroup.com

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West, 401 9th Avenue
New York, New York 10001
Attention:          Sven G. Mickisch
                          Michael J. Zeidel
Email:                Sven.Mickisch@skadden.com
                          Michael.Zeidel@skadden.com

 

Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 8.3. Legal counsel for any party (as
specified in this Section 8.3) may send to any other party any notices,
requests, demands or other communications required or permitted to be given
under this Agreement by such party on behalf of such party.

 

8.4              Severability. In the event that any provision of this
Agreement, or the application thereof, becomes, or is declared by a court of
competent jurisdiction to be, illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties. The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 



24

 

 

8.5              Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)               This Agreement, and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution, administration, performance or
enforcement of this Agreement (“Transaction Litigation”), shall be governed by
and enforced and construed in accordance with the Laws of the State of Delaware
(including its statute of limitations), regardless of the Laws that might
otherwise govern under applicable principles of conflicts of law thereof.

 

(b)               Each of the parties irrevocably (i) agrees that any action,
suit, proceeding or counterclaim brought by any party arising out of or based
upon any Transaction Litigation shall be instituted in the Court of Chancery of
the State of Delaware (provided, that if jurisdiction is not then available in
such court, then any such action, suit, proceeding or counterclaim shall be
brought in any federal court located in the State of Delaware or in any other
Delaware state court) (any of the foregoing Delaware courts, a “Delaware
Court”); (ii) waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding; and (iii) submits to the non-exclusive jurisdiction of a Delaware
Court in any such action, suit, proceeding or counterclaim. Any final and
nonappealable judgment against any party in any Transaction Litigation shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on judgment, a certified copy of which shall be conclusive
evidence of the fact and amount of such judgment.

 

(c)               EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY TRANSACTION LITIGATION. EACH PARTY AGREES AND ACKNOWLEDGES
THAT: (I) NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IF THERE IS ANY TRANSACTION
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY; AND (IV) THE OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATES IN THIS
SECTION 8.5(c).

 

8.6              Delays or Omissions; Waiver. No delay or omission to exercise
any right, power, or remedy accruing to a party upon any breach or default of
another party under this Agreement shall impair any such right, power, or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring. Nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement. Any agreement on the part of a party or the parties to any
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party or parties, as applicable, from whom such waiver is sought.
Any delay in exercising any right under this Agreement shall not constitute a
waiver of such right.

 



25

 

 

8.7              Specific Performance. The parties agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that irreparable damages for which money damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties do not perform the provisions of this Agreement in accordance with its
specified terms or otherwise breach such provisions. The parties acknowledge and
agree that the parties shall be entitled to an injunction, specific performance
and other equitable relief to prevent or restrain breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
hereof. The rights in this Section 8.7 are in addition to any other remedy to
which a party may be entitled at law or in equity, and the exercise by a party
of one remedy shall not preclude the exercise of any other remedy. The parties
further agree to waive any requirement for the securing or posting of any bond
or other security in connection with the obtaining of any such injunctive or
other equitable relief. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief as
provided herein on the basis that (x) any party has an adequate remedy at law or
(y) an award of specific performance is not an appropriate remedy for any reason
at law or equity.

 

8.8              Fees; Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby and thereby shall
be paid by the party incurring them, whether or not the transactions
contemplated hereby and thereby are consummated.

 

8.9              Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either of the parties without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns. Any
purported assignment other than in compliance with the terms hereof shall be
void ab initio.

 

8.10          No Third Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties and their respective successors and
permitted assigns. This Agreement does not create any rights, claims or benefits
inuring to any Person that is not a party to this Agreement nor create or
establish any third party beneficiary hereto. Without limiting the foregoing,
the representations and warranties in this Agreement are the product of
negotiations among the parties and are for the sole benefit of the parties. In
some instances, the representations and warranties in this Agreement may
represent an allocation among the parties of risks associated with particular
matters regardless of the knowledge of either of the parties. Consequently,
Persons other than the parties to this Agreement may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

 

8.11          Counterparts. This Agreement may be executed and delivered
(including by facsimile or electronic transmission) in any number of
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed an original, but all of which taken together
shall constitute a single instrument.

 



26

 

 

8.12          Entire Agreement; Amendments. This Agreement and the documents and
instruments and other agreements among the parties to this Agreement as
contemplated by or referred to herein, including Exhibit A and Exhibit B,
constitute the entire agreement between the parties respecting the subject
matter hereof and supersede all prior agreements, negotiations, understandings,
representations and statements respecting the subject matter hereof, whether
written or oral. No modification, alteration or change in any of the terms of
this Agreement shall be valid or binding upon the parties unless made in writing
and duly executed by the Company and the Investor.

 

8.13          Drafting. Each of the parties acknowledges that it has (a) been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and (b) executed the same
with consent and upon the advice of said independent counsel. The parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

[Remainder of the Page Intentionally Left Blank]

 



27

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly appointed officers as of the date first above written.

      INVESTOR:       SUMITOMO MITSUI BANKING
CORPORATION       By:       /s/ Yoshihiro Hyakutome      Name: Yoshihiro
Hyakutome      Title:   Managing Executive Officer
              CEO, Americas Division       COMPANY:       ARES MANAGEMENT
CORPORATION       By:       /s/ Michael J Arougheti     Name: Michael J
Arougheti     Title:   Chief Executive Officer

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

Exhibit A

 

Form of Amended and Restated Charter

 

(see attached)

 



 

 

 

Exhibit B

 

Form of Investor Rights Agreement

 

(see attached)

 



 

 

 

Exhibit C

 

Form of Stockholder Written Consent

 

(see attached)

 



 

 

 

Exhibit D

 

Wire Information

 





 

 

 

Exhibit E

 

AST Acknowledgement Letter

 

(see attached)

 



 

 

 

Exhibit F

 

Form of Opinion

 

(see attached)

 



 

 

